DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections


Claim 1 is objected to because of the following informalities: 
Claim 1 recites: “a hand-held tallying device including a scanner, memory, and a hand-held tallying device program encoded in the memory of the hand-held tallying device.” This recitation should read: “a hand-held tallying device including a scanner, a memory, and a hand-held tallying device program encoded in the memory of the hand-held tallying device.”
Claim 1 recites: “wherein at least one of the hand-held tallying device and the at least one beacon includes programming instructions encoded in memory thereof.” This recitation should read: “wherein at least one of the hand-held tallying device and the at least one beacon includes programming instructions encoded in the memory thereof.” 
Claim 1 recites: “wherein the checkout verification system includes instructions encoded in memory thereof.” This recitation should read: “wherein the checkout verification system includes instructions encoded in a memory thereof.”    


Claim 4 is objected to because of the following informalities: 
Claim 4 recites: “wherein the checkout verification system includes instructions encoded in memory thereof.” This recitation should read: “wherein the checkout verification system includes instructions encoded in the memory thereof.”

Claim 5 is objected to because of the following informalities: 
Claim 5 recites: “wherein the remote merchant monitor includes instructions encoded in memory thereof.” This recitation should read: “wherein the remote merchant monitor includes instructions encoded in a memory thereof.”

Claim 9 is objected to because of the following informalities: 
Claim 9 recites: “the at least one beacon includes at least one Bluetooth low energy beacon.” The word “Bluetooth” is a tradename and should not be recited in a claim.  

Claim 14 is objected to because of the following informalities: 
Claim 14 recites: “wherein the payment module program is encoded in memory of the at least one remote server.” This recitation should read: “wherein the payment module program is encoded in a memory of the at least one remote server.”

Claim 15 is objected to because of the following informalities: 
Claim 15 recites: “wherein the payment module program is encoded . . . in memory of the at least one remote server.” This recitation should read: “wherein the payment module program is encoded  . . . in a memory of the at least one remote server.”

Claim 16 is objected to because of the following informalities: 
Claim 16 recites: “wherein the at least one remote server includes instructions encoded in memory thereof.” This recitation should read: “wherein the at least one remote server includes instructions encoded in a memory thereof.”

Claim Rejections - 35 USC § 112











The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 5 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 5 recites a limitation “the alternate signal.” There is an insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101











35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-18 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  













The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-18 is a system, which is one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-18 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-18, however, recite an abstract idea of payment verification. The creation of payment verification, as recited in the independent claim 1 belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitation in independent claim 1, which sets forth or describe the recited abstract idea, is the following step: “activating the visual indicator to display a first visual indicia upon receipt of a signal from the at least one remote server indicating that the payment module has confirmed the electronic payment and that the hand-held tallying device is within the predetermined distance of the at least one beacon” (claim 1).
Prong 2: In addition to abstract steps recited above in Prong 1, independent claim 1 recites additional limitations: “at least one remote server” (claim 1), “an integrated autonomous checkout system including: a hand-held tallying device including a scanner, memory, and a hand-held tallying device program encoded in the memory of the hand-held tallying device the hand-held tallying device being in communication with the at least one remote server” (claim 1), “a payment module including a payment module program” (claim 1), “at least one checkout verification system in communication with the at least one remote server, the at least one checkout verification system including a visual indicator, wherein the checkout verification system includes instructions encoded in memory thereof” (claim 1), and “at least one beacon in communication with the at least one hand-held tallying device, wherein at least one of the hand-held tallying device and the at least one beacon includes programming instructions encoded in memory thereof” (claim 1). These additional elements are recited at a high level of generality (e.g., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the following limitations recite insignificant extra solution activity (e.g., data gathering):  “recording a tally of items scanned with the scanner” (claim 1), “receiving a price corresponding to the tally” (claim 1), “directing an electronic payment from an account associated with a user to a merchant in response to an instruction provided by the user” (claim 1), and “emitting a short-range wireless communication signal that signal the at least one remote server when the hand-held tallying device is within a predetermined distance of the at least one beacon” (claim 1). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claim 1 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claim 1 is non-statutory under 35 USC § 101 in view of step 2A of the test. 	
















Step 2B of the Test: The additional elements of independent claim 1 (see above under Step 2A – Prong 1) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0050] Referring to FIG. 7, in one embodiment, a store checkout verification system 800 includes at least one remote server 802, an integrated autonomous checkout system 804, at least one checkout verification system 806, and at least one beacon 808. The integrated autonomous checkout system 804 includes a hand-held tallying device 810 and a payment module 812. The hand-held tallying device 810 includes a scanner 814, memory 816, and a hand-held tallying device program 818 encoded in the memory 816 of the hand-held tallying device 810 for recording a tally of items scanned with the scanner 814. The hand-held tallying device 810 is in communication with the at least one remote server 802. The payment module 812 includes a payment module program 820 configured to receive a price corresponding to the tally and direct an electronic payment from an account associated with a user to a merchant in response to an instruction provided by the user. The at least one checkout verification system 806 is in communication with the at least one remote server 802 and includes a visual indicator 822. The at least one beacon 808 is in communication with the at least one hand-held tallying device 810 and emits a short-range wireless communication signal. At least one of the hand-held tallying device 810 and the at least one beacon 808 includes programming instructions encoded in memory thereof that signal the at least one remote server 802 when the hand-held tallying device 810 is within a predetermined distance of the at least one beacon 808. The checkout verification system 806 includes instructions encoded in memory thereof which activate the visual indicator 822 to display a first visual indicia upon receipt of a signal from the at least one remote server 802 indicating that the payment module 812 has confirmed the electronic payment and that the hand-held tallying device 810 is within the predetermined distance of the at least one beacon 802. The at least one beacon 808 may include at least one Bluetooth low energy beacon. 

This is a description of general-purpose computing system. Further, the elements of transmitting, receiving, storing, and retrieving information to and from a user device amount to no more than mere instructions to apply the exception using generic computer components. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of transmitting, receiving, storing, and retrieving information to and from a user device were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receiving and sending information over a network), the additional elements of independent claim 1 receive or transmit data over a network in a merely generic manner. Further, similarly to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claim store and retrieve information in memory. Courts have recognized storing, retrieving, receiving, and sending data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claim 1 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claim 1 is non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-18 depend on independent claim 1. The elements in dependent claims 2-18, which set forth or describe the abstract idea, are: “the integrated autonomous checkout system further18Docket No.: 21631-0062-CIP includes an identity authentication module including an identity authentication module program configured to verify an identity of the user as a first authentication factor” (claim 2 – further narrowing the abstract idea), “the payment module includes a second authentication factor different from the first authentication factor” (claim 3 – further narrowing the abstract idea), “the checkout verification system includes instructions encoded in memory thereof which activate the visual indicator to display a second visual indicia distinct from the first visual indicia upon receipt of an alternate signal from the at least one remote server indicating that the hand-held tallying device is within the predetermined distance of the at least one beacon and that the payment module has not confirmed the electronic payment” (claim 4 – further narrowing the abstract idea), “a remote merchant monitor, wherein the remote merchant monitor includes instructions encoded in memory thereof which raise an alert to merchant personnel upon receipt of the alternate signal from the at least one remote server indicating that the hand-held tallying device is within the predetermined distance of the at least one beacon and that the payment module has not confirmed the electronic payment” (claim 5 – further narrowing the abstract idea), “the visual indicator includes at least one of a signal light and a display monitor” (claim 6 – further narrowing the abstract idea), “whether or not the hand-held tallying device is within the predetermined distance of the at least one beacon is calculated based on a signal strength of the short-range wireless communication signal between the hand-held tallying device and the at least one beacon” (claim 7 – further narrowing the abstract idea),  “whether or not the hand-held tallying device is within the predetermined distance of the at least one beacon is calculated based on GPS data” (claim 8 – further narrowing the abstract idea), “the at least one beacon includes at least one Bluetooth low energy beacon” (claim 9 – an additional element), “the hand-held tallying device is a personal mobile device of the user” ” (claim 10 – an additional element), “the hand-held tallying device is a merchant device retrieved from a store kiosk by the user” (claim 11 – further narrowing the abstract idea), “the hand-held tallying device includes is a personal mobile device of the user and a merchant device retrieved from a store kiosk by the user being used in conjunction with one another” (claim 12 – an additional element), “the payment module program is encoded in the memory of the hand-held tallying device” (claim 13 – an additional element), “the payment module program is encoded in memory of the at least one remote server” (claim 14 – an additional element), “the payment module program is encoded in the memory of the hand-held tallying device and in memory of the at least one remote server” (claim 15 – an additional element), “the at least one remote server includes instructions encoded in memory thereof which virtually queue the hand-held tallying device until the at least one checkout verification system is available for use and then transmits an instruction to the hand-held tallying device indicating that the at least one checkout verification system is available for use” (claim 16 – further narrowing the abstract idea), “the hand-held tallying device includes instructions encoded in the memory thereof which, upon receipt of the instruction indicating that the at least one checkout verification system is available for use, displays a notification to the user to approach the at least one checkout verification system (claim 17 – further narrowing the abstract idea), and “when the checkout verification system is available for use, the at least one remote server transmits a further instruction to the at least one checkout verification system to display a reservation visual indicia corresponding to the hand-held tallying device” (claim 18 – further narrowing the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-18 do not correct the deficiencies of independent claim 1 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-18 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 103




















The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 and 9-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Eramian (2016/0027073 A1) in view of Perry (9,779,395 B2).


As to claim 1, Eramian shows at least one remote server (Eramian: page 3, ¶ 21); an integrated autonomous checkout system, including: a hand-held tallying device including a scanner, memory, and a hand-held tallying device program encoded in the memory of the hand-held tallying device for recording a tally of items scanned with the scanner, the hand-held tallying device being in communication with the at least one remote server (Eramian: page 3, ¶ 21; page 8, ¶ 58; and page 10, ¶ 73); and a payment module including a payment module program configured to receive a price corresponding to the tally and direct an electronic payment from an account associated with a user to a merchant in response to an instruction provided by the user (Eramian: page 8, ¶ 58); at least one checkout verification system in communication with the at least one remote server (Eramian: page 2, ¶ 18; page 3, ¶ 21; and page 8, ¶ 58); and at least one beacon in communication with the at least one hand-held tallying device, the at least one beacon emitting a short-range wireless communication signal, wherein at least one of the hand-held tallying device and the at least one beacon includes programming instructions encoded in memory thereof that signal the at least one remote server when the hand-held tallying device is within a predetermined distance of the at least one beacon, and wherein the checkout verification system includes instructions encoded in memory thereof indicating that the payment module has confirmed the electronic payment and that the hand-held tallying device is within the predetermined distance of the at least one beacon (Eramian: page 1, ¶¶ 11-12; page 3, ¶ 21; page 6, ¶ 48; page 8, ¶ 58; and page 10, ¶¶ 70-73). 
Eramian does not show the at least one checkout verification system including a visual indicator; and activating the visual indicator to display a first visual indicia upon receipt of a signal from the at least one remote server. Perry shows the at least one checkout verification system including a visual indicator, and activating the visual indicator to display a first visual indicia upon receipt of a signal from the at least one remote server (Perry: col. 1, lines 35-43; and col. 2, lines 14-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Eramian by at least one checkout verification system including a visual indicator, and activating the visual indicator to display a first visual indicia upon receipt of a signal from the at least one remote server of Perry in order to determine an availability of a transaction capability of a point of sale terminal and alerting a customer of an availability of the transaction capability (Perry: col. 1, lines 29-32).
 
As to claim 2, Eramian in view of Perry shows all the elements of claim 1. Eramian  also shows that the integrated autonomous checkout system further 18Docket No.: 21631-0062-CIPincludes an identity authentication module including an identity authentication module program configured to verify an identity of the user as a first authentication factor (Eramian: page 3, ¶ 25).  

As to claim 3, Eramian in view of Perry shows all the elements of claim 2. Eramian  also shows that the payment module includes a second authentication factor different from the first authentication factor (Eramian: page 3, ¶ 25).
  
As to claim 4, Eramian in view of Perry shows all the elements of claim 1. Eramian does not show that the checkout verification system includes instructions encoded in memory thereof which activate the visual indicator to display a second visual indicia distinct from the first visual indicia upon receipt of an alternate signal from the at least one remote server indicating that the hand-held tallying device is within the predetermined distance of the at least one beacon and that the payment module has not confirmed the electronic payment. Perry shows that the checkout verification system includes instructions encoded in memory thereof which activate the visual indicator to display a second visual indicia distinct from the first visual indicia upon receipt of an alternate signal from the at least one remote server indicating that the hand-held tallying device is within the predetermined distance of the at least one beacon and that the payment module has not confirmed the electronic payment (Perry: col. 9, lines 46-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Eramian by the checkout verification system including instructions encoded in memory thereof which activate the visual indicator to display a second visual indicia distinct from the first visual indicia upon receipt of an alternate signal from the at least one remote server indicating that the hand-held tallying device is within the predetermined distance of the at least one beacon and that the payment module has not confirmed the electronic payment of Perry in order to determine an availability of a transaction capability of a point of sale terminal and alerting a customer of an availability of the transaction capability (Perry: col. 1, lines 29-32). 

As to claim 5, Eramian in view of Perry shows all the elements of claim 1. Eramian  also shows including a remote merchant monitor, wherein the remote merchant monitor includes instructions encoded in memory thereof which raise an alert to merchant personnel upon receipt of the alternate signal from the at least one remote server indicating that the hand-held tallying device is within the predetermined distance of the at least one beacon and that the payment module has not confirmed the electronic payment (Eramian: page 1, ¶ 13; page 6, ¶ 48; and page 8, ¶ 58). 

As to claim 6, Eramian in view of Perry shows all the elements of claim 1. Eramian does not show that the visual indicator includes at least one of a signal light and a display monitor. Perry shows that the visual indicator includes at least one of a signal light and a display monitor (Perry: col. 2, lines 14-40; and col. 9, lines 46-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Eramian by the visual indicator including at least one of a signal light and a display monitor of Perry in order to determine an availability of a transaction capability of a point of sale terminal and alerting a customer of an availability of the transaction capability (Perry: col. 1, lines 29-32). 

As to claim 7, Eramian in view of Perry shows all the elements of claim 1. Eramian  also shows that whether or not the hand-held tallying device is within the predetermined distance of the at least one beacon is calculated based on a signal strength of the short-range wireless communication signal between the hand-held tallying device and the at least one beacon (Eramian: page 1, ¶ 13; page 6, ¶ 44 and ¶ 48). 
 
As to claim 9, Eramian in view of Perry shows all the elements of claim 1. Eramian  also shows that the at least one beacon includes at least one Bluetooth low energy beacon (Eramian: page 1, ¶ 11).  

As to claim 10, Eramian in view of Perry shows all the elements of claim 1. Eramian  also shows that the hand-held tallying device is a personal mobile device of the user (Eramian: page 3, ¶ 22).  

As to claim 11, Eramian in view of Perry shows all the elements of claim 1. Eramian  also shows that the hand-held tallying device is a merchant device retrieved from a store kiosk by the user (Eramian: page 10, ¶ 73).  

As to claim 12, Eramian in view of Perry shows all the elements of claim 1. Eramian  also shows that the hand-held tallying device includes is a personal mobile device of the user and a merchant device retrieved from a store kiosk by the user being used in conjunction with one another (Eramian: page 3, ¶ 22; and page 10, ¶ 73).  

As to claim 13, Eramian in view of Perry shows all the elements of claim 1. Eramian  also shows that the payment module program is encoded in the memory of the hand-held tallying device (Eramian: page 3, ¶¶ 21-23).  

As to claim 14, Eramian in view of Perry shows all the elements of claim 1. Eramian  also shows that the payment module program is encoded in memory of the at least one remote server (Eramian: page 3, ¶¶ 21-23).  


As to claim 15, Eramian in view of Perry shows all the elements of claim 1. Eramian  also shows that the payment module program is encoded in the memory of the hand-held tallying device and in memory of the at least one remote server (Eramian: page 3, ¶¶ 21-23). 
 
As to claim 16, Eramian in view of Perry shows all the elements of claim 1. Eramian  also shows that the at least one remote server includes instructions encoded in memory thereof which virtually queue the hand-held tallying device until the at least one checkout verification system is available for use and then transmits an instruction to the hand-held tallying device indicating that the at least one checkout verification system is available for use (Eramian: page 2, ¶ 18; and page 8, ¶ 56). 
 
As to claim 17, Eramian in view of Perry shows all the elements of claim 16. Eramian  also shows that the hand-held tallying device includes instructions encoded in the memory thereof which, upon receipt of the instruction indicating that the at least one checkout verification system is available for use, displays a notification to the user to approach the at least one checkout verification system (Eramian: page 8, ¶ 57). 
 
As to claim 18, Eramian in view of Perry shows all the elements of claim 16. Eramian  also shows that when the checkout verification system is available for use, the at least one remote server transmits a further instruction to the at least one checkout verification system to display a reservation visual indicia corresponding to the hand-held tallying device (Eramian: page 8, ¶ 57).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Eramian  in view of Perry, and further in view of Tippery (10,462,603 B1).

As to claim 8, Eramian in view of Perry shows all the elements of claim 1. Eramian in view of Perry does not show whether or not the hand-held tallying device is within the predetermined distance of the at least one beacon is calculated based on GPS data. Tippery shows whether or not the hand-held tallying device is within the predetermined distance of the at least one beacon is calculated based on GPS data (Tippery: col. 24, lines 1-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Eramian in view of Perry by whether or not the hand-held tallying device is within the predetermined distance of the at least one beacon is calculated based on GPS data of Tippery in order to identify the existence of an association between the scanner and the first beacon (Tippery: col. 24, lines 18-19).  

Conclusion






















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dopkeen (2019/0087810 A1) discloses: “Automated checkout system using information from customer device.”

Granbery (2016/0019533 A1) discloses: “[0016] Various locations provide equipment for communications with a user device of a user at the location. The equipment may include wireless communications equipment . . . sometimes [] referred to as beacon equipment or beacons.”

Tiantian Han and Lei Ding. Design and implementation of Bluetooth beacon in mobile payment system AIP Conference Proceedings (03 August 2017).

R. Pugaliya, J. Chabhadiya, N. Mistry and A. Prajapati, "Smart shoppe using beacon," 2017 IEEE International Conference on Smart Technologies and Management for Computing, Communication, Controls, Energy and Materials (ICSTM), 2017, pp. 32-35.























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691